J-S23014-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                      Appellant                :
               v.                              :
                                               :
                                               :
    JERMAINE VEASY                             :   No. 1100 EDA 2019
                                               :

         Appeal from the Judgment of Sentence Entered March 25, 2019
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0000503-2018


BEFORE: NICHOLS, J., McCAFFERY, J., and FORD ELLIOTT, P.J.E.

CONCURRING STATEMENT BY McCAFFERY, J.:                 Filed: December 30, 2020

        Although I agree with the learned majority that reversal is mandated

under these circumstances, I write separately to express my concern that we

refrain from requiring police officers to think, and speak, like lawyers. In my

view, Miranda v. Arizona, 384 U.S. 436 (1966), sets the standard in this

area: yes, it imposes a burden on police officers to communicate the law, but

Miranda warnings are clear, concise, and easy to communicate.1 The further

we stray from that, toward more complex, dry, and lengthy summaries, the

more likely we are to set police officers up to fail. Such requirements, and


____________________________________________


1 One measure of how successful the Miranda requirement has been is its
near ubiquity in police procedural shows on television. At this point, without
a Miranda warning at arrest, a show’s depiction will not seem realistic to the
average viewer. That kind of cultural penetration speaks to the elegant
simplicity of the Miranda requirement.
J-S23014-20


such failures, may cause or heighten tensions between officers and the

communities they serve, and thus frustrate the original purpose of these types

of warning mandates.

      The error here, though meaningful enough to justify reversal, would

seem trivial to many people: “could” versus “will.” It was delivered in the

field, in a police car, at around 2:00 a.m. The arresting officers had been

following Appellant when he drove at a high rate of speed with no headlights,

encountered oncoming traffic, and went around a median, driving the wrong

way on a one-way lane.     N.T. Suppression, 9/20/18, at 12.      The officer’s

observations, combined with the blood test results, indicate that Appellant was

highly inebriated. Id. at 12-16. Thus, although Appellant was cooperative

throughout the interaction, it was somewhat stressful. In such circumstances,

in the dark, early hours of the morning, officers may be hard-pressed to get

the mandated blood test warning language exactly right, and thus I believe

our courts should do everything we can to apply the totalities test in a

pragmatic manner, and avoid holding police officers to a standard more

appropriate for lawyers.

      The scenario presently before the Court should be a rare one, as the old

DL-26 forms must surely have been replaced almost everywhere at this point.

Though I concur with the Majority, my gut tells me that we are nearing the

limits of what we can reasonably expect of peace officers, and it is my hope




                                     -2-
J-S23014-20


that we will be mindful of the stresses and limitations of their job and go no

further.




                                    -3-